Citation Nr: 0903515	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant, Son and J.B.




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1966, and from October 1970 to January 1977.  He died on 
December [redacted], 2004.  The appellant is the veteran's widow.  
Although there is evidence that the appellant and the veteran 
were separated at the time of his death, no evidence has been 
associated with the file that would show an absolute judgment 
of divorce prior to the veteran's death.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death.  A timely 
appeal was noted from that decision.

A hearing on this matter was held before the undersigned 
Acting Veterans Law Judge on November 5, 2007.  A copy of the 
hearing transcript has been associated with the file.

The case was referred for a VHA opinion in October 2008, and 
now again returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant seeks dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1310, including service 
connection for the cause of the veteran's death.  A claimant 
seeking such benefits must establish that a disability of 
service origin caused, hastened, or substantially and 
materially contributed to death.  See 38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  The death of a veteran will be considered 
to have been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  See 38 C.F.R. § 
3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

The veteran died in December 2004 after suffering a 
myocardial infarction.  At the time of his death, he had been 
granted service connection for PTSD.  The death certificate 
originally provided to VA indicated that myocardial 
infarction was due to, or as a result of, atherosclerosis; 
however, in January 2005, an amended death certificate 
indicated that myocardial infarction was due to, or as a 
result of, atherosclerosis, which was in turn found to be due 
to, or as a result of, PTSD.  While the amended death 
certificate was later accompanied by a letter of authenticity 
purportedly signed by the attending doctor, J.C.S., D.O., 
this letter was received from the appellant, not Dr. S. 
himself.  Likewise, the death certificate was also received 
from the appellant, not a governmental or independent agent.  
Records in the file indicate the RO attempted to verify the 
authenticity of the death certificate in 2005, but any 
written response to the RO's inquiry was not associated with 
the claims folder.  The Board has thus determined it is 
necessary to verify the authenticity of the death 
certificate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward a copy of the 
amended death certificate, as well as the 
letter authenticating the amendment, to 
Dr. J.C.S., D.O., listed as the attending 
physician.  Dr. S. should be asked to 
verify any modification to the veteran's 
death certificate and the accompanying 
letter.  The RO should also obtain, if 
possible, a copy of the veteran's death 
certificate directly from the government 
caretaker responsible for such records, or 
another independent party.  These contacts 
must be documented for the record.  

2.  The RO should then adjudicate the 
appellant's pending claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


